Citation Nr: 1816115	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-24 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating prior to July 18, 2014, and in excess of 10 percent thereafter for dyshidrotic eczema.

2. Entitlement to service connection for a dental disability for VA compensation purposes.


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1977 to May 1986. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2011 and March 2014 ratings decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the skin disability claim in July 2016.

A claim of service connection for a dental condition may also be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  In dental claims, the RO adjudicates the service connection claim for compensation purposes, and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for dental disability for VA compensation purposes.  In this regard, in her June 2014 notice of disagreement (NOD), the Veteran indicated she "needs treatment only not compensation."  To date, the record does not reflect that a VAMC has adjudicated the Veteran's claim for dental treatment.  The claim of service connection for a dental condition for the purpose of obtaining VA outpatient dental treatment is REFERRED to the Agency of Original Jurisdiction (AOJ) for additional referral to the appropriate VAMC.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the skin claim, the Veteran submitted a Disability Benefits Questionnaire (DBQ) in July 2017, which notes she received a 70 milligram Kenalog injection on May 25, 2017 to treat her skin disability.  The records detailing her receipt of this injection are not in the claims folder; indeed, in an April 2017 VA outpatient record, the Veteran indicated that she did not want to pursue a Kenalog injection.  Thus, on remand, these outstanding relevant records, as well as any updated records, should be obtained on remand. 
Regarding the dental claim, the Veteran stated that her teeth were knocked out when she fainted in service.  See June 2013 VA Form 21-526.  Her service treatment records reflect that during service in May 1982 she passed out, fell on her face, and sustained dental trauma requiring repair, and teeth number eight and 10 are currently missing.  Accordingly, the duty to obtain an examination is triggered.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (requiring a VA examination where there is evidence of a present disability and evidence establishing in-service event or injury).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records, to include any report of receipt of a Kenalog injection received on May 25, 2017.

2. With any necessary assistance from the Veteran, obtain any outstanding private treatment records of her dental and skin disabilities, to include any reports of Kenalog injection on May 25, 2017 if received by a private provider.

3. Then schedule the Veteran for a VA dental examination.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

Based on the examination results, the examiner is asked to address to address whether the Veteran has any compensable dental disability for VA compensation purposes, and if so, please opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such disability had its onset during service or are otherwise the result of service, to include as a result of dental trauma sustained in May 1982. 

4. Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and afford the Veteran the opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




